Order entered November 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00957-CV

                           KENNETH LEO BUHOLTZ, Appellant

                                               V.

                   GREGG GIBBS AND CHARLES PHILIPS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01275-2016

                                           ORDER
       Before the Court is appellant’s motion to supplement the clerk’s record with documents

he mailed to the Collin County Clerk for filing but that were returned to him unfiled. Because a

clerk’s record can include only papers filed with the trial court clerk, we DENY the motion.

       We ORDER appellant to file an amended brief that includes appropriate citations to the

clerk’s record and otherwise complies with the requirements of Texas Rule of Appellate

Procedure 38.1 no later than November 27, 2018. See TEX. R. APP. P. 38.1.



                                                      /s/   ADA BROWN
                                                            JUSTICE